Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 1 of 13   PageID #: 303



   DAVIS WRIGHT TREMAINE LLP
   JAIME DROZD ALLEN             (admitted pro hac vice)
   SARAH COX                     (admitted pro hac vice)
   920 Fifth Avenue, Suite 3300
   Seattle, WA 98104-1610
   Phone: (206) 622-3150; Fax: (206) 757-7700
   E-mail:     jaimeallen@dwt.com
               sarahcox@dwt.com
   -AND-
   CADES SCHUTTE
   A Limited Liability Law Partnership
   KELLY G. LAPORTE           6294-0
   NATHANIEL DANG           11102-0
   1000 Bishop Street, 12th Floor
   Honolulu, HI 96813
   Telephone: (808) 521-9200
   Fax: (808) 521-9210
   Email:      klaporte@cades.com
               ndang@cades.com
   Attorneys for Petitioners
   Cameron’s Coffee and
   Distribution Company; Gold
   Coffee Roasters, Inc.; and
   Costa Rican Gold Coffee Co.,
   Inc.
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 2 of 13   PageID #: 304




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I
   IN RE: SUBPOENA TO KONA COFFEE             CIVIL NO. 1:20-mc-00372 JAO-RT
   FARMERS ASSOCIATION
                                              MEMORANDUM IN
                                              OPPOSITION TO MOTION
   Underlying Case: CORKER, et al., v.
                                              AND NOTICE OF CONSENT
   COSTCO WHOLESALE CORPORATION,
   et al., (W.D. Washington, Case No. 2:19-   TO TRANSFER PURSUANT
   cv-00290-RSL)                              TO FRCP RULE 45(f) [Dkt. 13];
                                              CERTIFICATE OF SERVICE




         MEMORANDUM IN OPPOSITION TO MOTION AND NOTICE
        OF CONSENT TO TRANSFER PURSUANT TO FRCP RULE 45(f)




                                         2
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 3 of 13             PageID #: 305




                                 I.     INTRODUCTION

         Petitioners Cameron’s Coffee and Distribution Company, Gold Coffee

   Roasters, Inc., and Costa Rican Gold Coffee Co., Inc. (“Defendants”) oppose the

   Kona Coffee Farmers Association’s (“KCFA’s”) Motion and Notice of Consent to

   Transfer [Dkt. 13] (“Motion to Transfer”) Defendants’ pending Motion to

   Enforce and Compel Compliance with Subpoena Duces Tecum Served on

   Respondent KCFA [Dkt. 1] (“Motion to Compel”). The Motion to Transfer is

   merely an effort by the KCFA to further delay having to respond to Defendants’

   Subpoena, which they served on the KCFA nearly a year ago. See Motion to

   Compel at 1. The Court should not enable any further delay by transferring this

   matter for three primary reasons:

         First, principles of judicial economy and comity weigh in favor of resolving
   these discovery disputes in the District of Hawai‘i and not adding to the Western

   District of Washington’s existing heavy caseload. Indeed, it is likely that

   Defendants would have to wait many additional months for a ruling, given the

   Western District’s current backlog. Yet there is no legitimate reason to further

   delay resolution of Defendants’ Motion to Compel. That Motion implicates basic

   discovery rules (e.g., relevance, possession and control, burden), not merits issues.
   Therefore, the hypothetical risk of future conflicting rulings is not a risk that

   warrants transfer in this case. There is no reason this Court is any less qualified

   than the Western District is to rule on the discovery issues implicated by the

   Motion to Compel.




                                              3
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 4 of 13            PageID #: 306




         Second, because this Court has already received briefing from all the parties

   and has analyzed the discovery-related issues, resolving the issue now rather than
   transferring will also serve overall judicial economy. First, declining to transfer

   will reduce re-work on the part of the Western District of Washington. Second,

   deciding Defendants’ Motion to Compel would simply moot the motion to transfer,

   which post-dates the Motion to Compel. Notably, Defendants filed their Motion to

   Compel prior to the present transfer motion, and the KCFA has already completed

   and filed its opposition briefing. If the Court decides the Motion to Compel, it may

   avoid the burden of deciding this one. If the Motion to Compel is transferred and

   then granted, the Western District of Washington might need to transfer its order

   back to this district for any issues related to enforcement.
         In contrast, there are no efficiencies to be gained through a transfer.

   Because the KCFA is headquartered in Hawai‘i and all of its members are in

   Hawai‘i, enforcement of the Western District of Washington’s decision might

   actually necessitate further proceedings in this Court anyway. And if there is any

   risk of inconsistent rulings pertaining to the Motion to Compel, such a risk is

   actually increased by a transfer due to likely enforcement issues.

         Third, transfer will unduly delay resolution of Defendant’s Motion to

   Compel. Defendants predict that transfer would result in an additional four

   months’ wait for a ruling. This delay will inhibit Defendants’ ability to defend

   against upcoming milestones in the underlying action, such as class certification.

   Defendants served the Subpoena almost one year ago, and they have earnestly met

   and conferred with the KCFA’s counsel over several months. The KCFA’s latest



                                              4
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 5 of 13            PageID #: 307




   tactic in filing their Motion to Transfer while also opposing the Motion to Compel

   so as to introduce further delay and hinder Defendants should not be countenanced
   or facilitated by this Court.

         Accordingly, the Court should deny the KCFA’s Motion to Transfer.

                                   II.    ARGUMENT
         A.     Subpoena Disputes Are Ordinarily Heard by the Court Where
                Compliance Is Required.
         Federal Rule of Civil Procedure 45(f) gives this Court discretion to deny the

   Motion to Transfer and to hear Defendants’ Motion to Compel. In re Verifone,

   Inc., 2018 WL 3532761, at *5 (N.D. Cal. July 23, 2018) (denying motion to
   transfer). However, it is standard practice for federal courts to resolve subpoena

   disputes that require compliance within their district. The KCFA has not met its

   burden to demonstrate why this Court should deviate from this well-established

   practice. Transfer is ordinarily unwarranted because “‘most disputes involving

   discovery from nonparties present garden-variety issues of relevance, privilege,

   and burden that . . . only call for the application of everyday discovery principles

   and ordinary judgment.’” E4 Strategic Sols., Inc. v. Pebble Ltd. P’Ship, 2015 WL

   12746706, at *4 (C.D. Cal. Oct. 23, 2015) (quoting Steven S. Gensler, 1 Fed. Rules

   Civil Proc., Rules and Commentary, Rule 45 (2015 ed.)). Therefore, the court

   where compliance is required should ordinarily decide motions to compel

   compliance with a subpoena. Id.

         Because “it should not be assumed that the issuing court is in a superior

   position to resolve subpoena-related motions,” prior to granting a motion to




                                             5
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 6 of 13            PageID #: 308




   transfer, “the proponent of transfer bears the burden of showing that [exceptional]

   circumstances are present.” Fed. R. Civ. P. 45(f) advisory committee’s note
   (2013). If the movant does make such a showing and the compliance court

   transfers the subpoena dispute to the issuing court, the matter may ultimately need

   to be transferred back to the compliance court for enforcement. Fed. R.

   Civ. P. 45(f).

         The KCFA has failed to carry its burden to justify deviation from standard

   practice. But more than that, the circumstances in this case weigh against transfer

   because transfer to the Western District of Washington would (1) further burden

   that court, (2) reduce overall judicial economy in the federal court system,

   and (3) unnecessarily add months of additional delay.
         B.     The Circumstances Merit Resolution By This Court.

         The Western District of Washington is currently suffering from a significant

   backlog due to the Covid-19 pandemic and the existence of multiple vacancies in

   its authorized judgeships.1 This can be seen in the pending civil case statistics.2


   1
    Madison Alder, Short-Benched U.S. Trial Courts Face Post-Pandemic Crisis,
   Bloomberg Law (Apr. 9, 2020), https://www.bloomberglaw.com/document/
   XB9HB25C000000?bna_news_filter=us-law-week&jcsearch=BNA%
   25200000017154dede5fabfbdffe76680001#jcite.
   2
     Whereas the District of Hawai‘i has approximately 535 pending civil cases per
   four active and four senior judges (67 per judge), the Western District of
   Washington has approximately 2,506 pending civil cases per just two active judges
   and 10 senior judges (209 per judge). See Table C-1—U.S. District Courts–Civil
   Federal Judicial Caseload Statistics, U.S. Courts (Mar. 31, 2020),
   https://www.uscourts.gov/statistics/table/c-1/federal-judicial-caseload-
   statistics/2020/03/31.



                                             6
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 7 of 13           PageID #: 309




   Consequently, the judges are overburdened, and motion rulings in the Western

   District of Washington currently take a minimum of several months and often
   more. Thus, this Court should not transfer Defendants’ Motion to Compel to the

   Western District of Washington out of concerns related to judicial economy in that

   district and comity between judicial districts.

         Furthermore, this Court can and should rule on the Motion to Compel, which

   involves discovery issues, not matters specifically tethered to the underlying case.

   The discovery issues relate to relevance, possession and control, and burden—

   generalized discovery issues. The Court need not transfer this matter—introducing

   further delay—to resolve what is essentially a “garden-variety” discovery dispute

   with a nonparty.3 E4 Strategic Sols., 2015 WL 12746706, at *4 (“‘Lurking
   underneath [the] comments [to Rule 45] is the belief that most disputes involving

   discovery from nonparties present garden-variety issues of relevance, privilege,

   and burden that do not require deep familiarity with the case because they only call

   for the application of everyday discovery principles and ordinary judgment.’”)

   (alterations in original) (quoting Gensler, supra).

         There is no need for transfer particularly where, as here, the discovery
   dispute has little to do with the merits of the underlying litigation. See FDIC v.

   Galan-Alvarez, 2015 WL 5602342, at *3 (D.D.C. Sept. 4, 2015). The Western


   3
    The fact that this is a Lanham Act action does not render it inherently complex,
   nor does its status as a putative class action. See In re Packaged Seafood Prods.
   Antitrust Litig., 2018 WL 454440, at *2 (S.D. Cal. Jan. 17, 2108) (“That the
   underlying action is an MDL3 does not automatically confer exceptional
   circumstances.”).


                                              7
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 8 of 13            PageID #: 310




   District of Washington is certainly not in a better position to decide general matters

   related to relevance, possession and control, and burden of compliance in the
   District of Hawai‘i. See id. Again, this is third-party discovery; all courts are

   equally versed in resolving these issues.

         The KCFA generally argues that Senior Judge Lasnik is in a better position

   to rule on the Subpoena and that he has already ruled on certain related discovery

   issues. Motion to Transfer at 6. But the KCFA fails to identify any case-specific

   issue that requires Judge Lasnik’s resolution. Given this Court is located in the

   compliance forum and the issues are standard, this Court is just as well-situated (if

   not more so) to rule on Defendants’ Motion to Compel.

         Lastly, the Western District of Washington has made relatively few
   discovery rulings in the underlying action. The KCFA raises a hypothetical

   concern that a ruling by this Court may conflict with future discovery rulings, but

   the mere assertion of such a concern is insufficient to justify a departure from

   standard practice, burdening another district, and adding delay. See Woods ex rel.

   United States v. SouthernCare, Inc., 303 F.R.D. 405, 408 (N.D. Ala. 2014)

   (surveying the exceptional circumstances that permit transfer). This Court’s

   decision to require document production will not affect or constrain further

   proceedings in Washington.

         Because there is no specific reason these discovery issues need be decided

   by the Western District of Washington, and transfer would burden that already

   over-burdened court, the Court should deny the KCFA’s Motion based on

   principles of judicial economy and comity.



                                               8
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 9 of 13           PageID #: 311




         C.     Judicial Economy Favors Resolution of Defendants’ Motion to
                Compel In This District.

         Considerations of overall judicial economy also favor the Court resolving

   Defendants’ Motion to Compel. First, should this Court rule on the Motion to

   Compel first (in the order in which the motions were filed), the Court would not

   need to address the Motion to Transfer, which would be moot.4 This would

   expedite resolution of the proceedings before this Court and avoid delay.

   Resolving the Motion to Compel would thus promote overall judicial economy by

   obviating the need to issue a substantive order on the motion to transfer.

         Second, given that the Court has already heard from the KCFA in opposition

   to Defendants’ Motion to Compel, and the Court has already reviewed and

   analyzed the issues related to that Motion, transfer would reduce overall judicial
   economy by requiring re-work and consideration by another judge and chambers.

   Efficiency favors deciding the motion now that it has been fully briefed before this

   Court. In addition, deciding the completed Motion to Compel would avoid the
   added time and expense that the parties would incur if the Court transferred the

   matter to the Western District of Washington.

         Third, if the Court transfers the Motion to Compel, and the Western District

   of Washington grants the Motion, that court may have to transfer back to this

   District for enforcement matters, adding unnecessary complication and delay. See

   4
    Defendants’ Motion to Compel was filed on August 27, 2020, and is noted for
   hearing November 20, 2020. Dkt. 18. The KCFA filed its opposition brief on
   October 1, 2020—the same day it filed its Motion to Transfer. Dkt. 13. The
   Motion to Transfer is not scheduled to be heard until the same day as the hearing
   on the Motion to Compel—November 20, 2020. Dkt. 18.


                                             9
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 10 of 13               PageID #: 312




    Fed. R. Civ. P. 45(f). This concern is not theoretical given the vigor with which

    the KCFA, represented by Plaintiffs’ counsel, has opposed compliance with
    Defendants’ Subpoena thus far. Resolving the Motion to Compel in this

    jurisdiction will therefore likely expedite the overall discovery dispute.

          For these additional reasons, overall judicial economy weighs strongly in

    favor of resolving Defendants’ Motion to Compel without needless serial transfers

    and resulting delay.

          D.     This Court Should Not Enable the KCFA’s Latest Delay Tactic.

          Granting the KCFA’s Motion to Transfer will frustrate the discovery process

    and truth-seeking purpose of subpoenas. Juno Therapeutics, Inc. v. Kite Pharma,
    Inc., 2019 WL 3069009, at *3 (C.D. Cal. Apr. 29, 2019) (describing subpoenas as

    an essential tool in the search for truth in litigation). As explained in detail in their

    Motion to Compel, Defendants’ Subpoena seeks KCFA documents directly

    relevant to the Plaintiffs’ and putative class members’ knowledge of the claims

    asserted in the underlying action, which bears on whether those claims are barred

    by the equitable doctrine of laches, Motion to Compel at 1, 3-5, as well as class
    certification, id. at 5, 16. But if the Court grants the Motion to Transfer,

    Defendants predict that the Western District of Washington would not likely rule

    on the Motion to Compel for a minimum of four months. By the time Defendants

    receive a ruling, they will have waited for well over one year for a substantive

    response to their Subpoena, and the class certification deadline in the underlying

    action will have passed. Dkt. 333 at 1 (W.D. Wash. Case No. 2:19-cv-00290)




                                               10
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 11 of 13           PageID #: 313




    (underlying civil case schedule). And, as stated, enforcement may require

    additional proceedings and/or transfer, which would necessarily add even more
    delay.

             This Court should not enable and endorse this latest attempt by the KCFA to

    further delay responding to Defendants’ Subpoena in order to prejudice

    Defendants’ defenses in the underlying action. The Court should instead follow its

    practice of ensuring the “just, speedy, and inexpensive determination of every

    action and proceeding”—including this one. Fed. R. Civ. P. 1 (emphasis added).
                                    III.   CONCLUSION
             For the foregoing reasons, the Court should deny the KCFA’s Motion to

    Transfer.

             DATED: Honolulu, Hawai’i, October 30, 2020.



                                            /s/Sarah Cox
                                            JAIME DROZD ALLEN (admitted pro hac
                                            vice)
                                            SARAH COX (admitted pro hac vice)
                                            KELLY G. LAPORTE
                                            NATHANIEL DANG
                                            Attorneys for Petitioners Cameron’s Coffee
                                            and Distribution Company; Gold Coffee
                                            Roasters, Inc.; and Costa Rican Gold Coffee
                                            Co., Inc.




                                              11
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 12 of 13           PageID #: 314




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

    IN RE: SUBPOENA TO KONA COFFEE                 CIVIL NO. 1:20-mc-00372 JAO-RT
    FARMERS ASSOCIATION
                                                    CERTIFICATE OF SERVICE
    Underlying Case: CORKER, et al., v.
    COSTCO WHOLESALE CORPORATION,
    et al., (W.D. Washington, Case No. 2:19-
    cv-00290-RSL)

                                 CERTIFICATE OF SERVICE
          The undersigned hereby certifies that, on this date, a true and correct copy of

    the foregoing document was duly served upon the following via CM/ECF as

    indicated below:

          PAUL RICHARD BROWN
          Karr Tuttle Campbell
          701 Fifth Avenue, Suite 3300
          Seattle, Washington 98104
          Email: pbrown@karrtuttle.com

                       – and –

          MATTHEW T. EVANS
          ROSS UEHARA-TILTON
          Damon Key Leong Kupchak Hastert
          1003 Bishop Street, Suite 1600
          Honolulu, Hawaii 96813
          Telephone: (808) 531-8031
          Email: mte@hawaiilawyer.com
                 rut@hawaiilawyer.com

          Attorneys for Respondent
          KONA COFFEE FARMERS ASSOCIATION
Case 1:20-mc-00372-JAO-RT Document 20 Filed 10/30/20 Page 13 of 13    PageID #: 315




         DATED: Honolulu, Hawai’i, October 30, 2020.



                                      /s/Sarah Cox
                                      JAIME DROZD ALLEN (admitted pro hac
                                      vice)
                                      SARAH COX (admitted pro hac vice)
                                      KELLY G. LAPORTE
                                      NATHANIEL DANG
                                      Attorneys for Petitioners Cameron’s Coffee
                                      and Distribution Company; Gold Coffee
                                      Roasters, Inc.; and Costa Rican Gold Coffee
                                      Co., Inc.




                                         2
